Cooper, J.,
delivered the opinion of the cóurt.
The evidence offered by the defendant and excluded by the court was irrelevant, and its exclusion proper. The question at issue was, whether the defendant had become tenant to the plaintiff by executing a written contract to pay rent for the year 1890. She denied that she had done so, while the plaintiff asserted that she had.
*276The fact that, at and before the date of the supposed contract, she ivas in possession of the land under an executory contract of purchase, did not tend to prove or disprove the issue joined. Its only effect, if proved, would have been to corroborate the testimony of the defendant by showing its probability ; but this alone does not make it relevant. 1 G-reenl. on Ev.j 59; 1 Phillips on Ev., Oh. 10, § 3, and notes by Cowan & Hill and Edwards.
In Hale v. Hills, 8 Conn., 38, the issue was whether one Israel Hills had, on August 27,1827, delivered to the defendant a deed, dated June 27, 1826. It was held incompetent to show that, a few days before the date of the supposed delivery, the defendant had broken open the trunk of Israel Hills and taken therefrom the deed and sundry other papers; and that, upon defendant’s presenting these papers to the grantor, he ordered the defendant “ to put them back into the trunk, and not to meddle with them again.”
There are some cases to be found in which evidence but slightly tending to prove the issue joined has been admitted, but it will be found that in these the testimony has been relevant, and the objection has rather been to its probative force than to its competency. The general rule undoubtedly is that a collateral and inconclusive fact may not be given in evidence.

Judgment affirmed'.